SCHWARTZ, Chief Judge.
The plaintiffs appeal from an order dismissing their malpractice case because of a supposed violation of a court order to secure replacement counsel or give notice of their desire not to do so. See Kreiser Constr., Inc. v. Trafford, 699 So.2d 251 (Fla. 3d DCA 1997). Because the order does not, as required, state that the claimed noncompliance was willful or deliberate, see Walden v. Adekola, 773 So.2d 1218 (Fla. 3d DCA 2000); Visoly v. Kluger, Peretz, Kaplan & Berlin, P.A., 707 So.2d 427 (Fla. 3d DCA 1998) and, more important, because the circumstances revealed by the record show, as a matter of law, that no such finding could be properly rendered or sustained, see Commonwealth Fed. Savings & Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990), the order on appeal is reversed and the cause is remanded for trial.